Per Curiam.

Petitioner was admitted to the Bar of the State of New York on December 6,1965. On January 24,1972 he was convicted in Federal District Court of various offenses including conspiracy to defraud a member of the Federal Reserve Bank System and embezzlement and misapplication of funds from such bank in excess of $5,000 in violation of subdivision (a) of section 2 and section 656 of title 18 of the United States Code; and by reason solely of such conviction, pursuant to subdivision 4 of section 90 of the Judiciary Law on February 29, 1972 we disbarred him and struck his name from the roll of attorneys (Matter of Docherty, 38 A D 2d 239). Thereafter, on October *11831, 1972 the Court of Appeals (2d Cir.) reversed the above conviction and dismissed the indictment, and an order effectuating such dismissal was entered in the District Court on January 16, 1973.
On May 9, 1973 petitioner, on notice to the Erie County Bar Association, petitioned for readmission to the Bar of the State of New York. That association has not filed specific charges of misconduct against petitioner, and its Vice President has certified to this court that the association has no knowledge of any misconduct on the part of petitioner during the period of petitioner’s disbarment. Under these circumstances petitioner is entitled to readmission to the Bar (Matter of Barash, 20 N Y 2d 154).
Goldman, P. J., Del Vecchio, Marsh, Witmer and Cardamone, JJ., concur.
Order entered vacating order of disbarment and petitioner readmitted as an attorney and counselor at law.